Name: Decision No 3/78 of the EEC-Austria Joint Committee - Community transit - of 28 July 1978 amending Annex II to the Agreement between the European Economic Community and the Republic of Austria on the simplification of formalities for trade in goods between the European Economic Community on the one hand and Greece and Turkey on the other, when the said goods are forwarded from Austria
 Type: Decision
 Subject Matter: Europe;  tariff policy;  European construction
 Date Published: 1978-09-30

 Avis juridique important|21978D0930(01)Decision No 3/78 of the EEC-Austria Joint Committee - Community transit - of 28 July 1978 amending Annex II to the Agreement between the European Economic Community and the Republic of Austria on the simplification of formalities for trade in goods between the European Economic Community on the one hand and Greece and Turkey on the other, when the said goods are forwarded from Austria Official Journal L 276 , 30/09/1978 P. 0003 - 0003COUNCIL REGULATION (EEC) No 2302/78 of 29 September 1978 on the application of Decision No 3/78 of the EEC-Austria Joint Committee - Community transit - amending Annex II to the Agreement between the European Economic Community and the Republic of Austria on the simplification of formalities for trade in goods between the European Economic Community on the one hand and Greece and Turkey on the other, when the said goods are forwarded from Austria THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas point (c) of Article 8 (3) of the Agreement between the European Economic Community and the Republic of Austria on the simplification of formalities in respect of goods traded between the European Economic Community on the one hand and Greece and Turkey on the other, when the said goods are forwarded from Austria (1), signed on 11 June 1975, empowers the Joint Committee set up under the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit (2), signed on 30 November 1972, to issue, as Decisions, amendments to the Annexes to the Agreement of 11 June 1975; Whereas the Joint Committee has issued amendments to Annex II to the Agreement of 11 June 1975 by reason of the introduction, with effect from 1 October 1978, of a new specimen of movement certificate for goods A.TR.1 used for the purposes of the Association between the European Economic Community and Turkey; Whereas this change is the subject of Decision No 3/78 of the EEC-Austria Joint Committee ; whereas it is necessary to take the measures required for the implementation of that Decision, HAS ADOPTED THIS REGULATION: Article 1 Decision No 3/78 of the EEC-Austria Joint Committee - Community transit - of 28 July 1978 amending Annex II to the Agreement between the European Economic Community and the Republic of Austria on the simplification of formalities in respect of goods traded between the European Economic Community on the one hand and Greece and Turkey on the other, when the said goods are forwarded from Austria, shall apply in the Community. The text of the Decision is annexed to this Regulation. Article 2 This Regulation shall enter into force on 1 October 1978. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1978. For the Council The President J. ERTL (1)OJ No L 188, 19.7.1975, p. 2. (2)OJ No L 294, 29.12.1972, p. 87. DECISION NO 3/78 OF THE EEC-AUSTRIA JOINT COMMITTEE - Community transit - of 28 July 1978 amending Annex II to the Agreement between the European Economic Community and the Republic of Austria on the simplification of formalities for trade in goods between the European Economic Community on the one hand and Greece and Turkey on the other, when the said goods are forwarded from Austria THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Republic of Austria on the simplification of the formalities for trade in goods between the European Economic Community on the one hand and Greece and Turkey on the other, when the said goods are forwarded from Austria, and in particular Article 8 (3) (c) thereof, Whereas a revised specimen movement certificate A.TR.1 used in trade between the European Economic Community and Turkey is to replace as from 1 October 1978 the specimen in Annex II to the Agreement ; whereas accordingly the Annex must be replaced, HAS DECIDED AS FOLLOWS: Sole Article The specimen movement certificate A.TR.1 in Annex II to the Agreement shall be replaced with effect from 1 October 1978 by the specimen annexed to this Decision. Forms complying with the former specimen may continue to be used until 31 December 1979. Done at Brussels, 28 July 1978. For the Joint Committee The President K. PINGEL >PIC FILE= "T0013883"> >PIC FILE= "T0013884">